t c summmary opinion united_states tax_court calvin earl humphries petitioner v commissioner of internal revenue respondent docket no 14064-02s filed date calvin earl humphries pro_se john d faucher for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority petitioner seeks a review under sec_6330 of a determination by respondent's appeals_office that respondent's action to collect unless otherwise indicated section references hereafter are to the internal_revenue_code as amended by levy federal income taxes owing by petitioner for the years and should proceed that determination was preceded by respondent's issuance to petitioner of a notice_of_intent_to_levy and of petitioner's right to a hearing in connection with an assessed balance of income taxes and statutory additions totaling dollar_figure dollar_figure and dollar_figure respectively for and in his petition for review petitioner did not challenge respondent's determination to proceed with collection for the year some of the facts were stipulated those facts with the exhibits annexed thereto are so found and are made part hereof at the time the petition for review was filed petitioner was a legal resident of houston texas an attachment to the notice_of_determination prepared by respondent's appeals officer states that at the hearing petitioner only argues that he did not owe the proposed taxes and that under sec_6330 none of the three disputed liabilities are appropriate for consideration as a part of the request for collection_due_process_hearing the statement also states that joint liability was not at issue that collection alternatives were not offered and concludes that collection activity could proceed as noted earlier petitioner did not challenge the determination for the tax_year in his petition to this court as to the tax_year petitioner alleged he had not filed a return for that year because he was not employed that year for the tax_year he alleged nothing was wrong with this return and the refund for overpayment he received for was due to me and why should i pay it back in a trial memorandum and at trial counsel for respondent advised the court that petitioner had filed an income_tax return for and based on that return respondent had allowed petitioner a refund of dollar_figure which was composed mostly of earned_income and diesel_fuel credits thereafter respondent reversed that action and assessed a liability of dollar_figure against petitioner for counsel acknowledged that respondent had no record of having issued a notice_of_deficiency to petitioner for to reflect this change counsel agreed that since petitioner had never been afforded an opportunity to challenge respondent's actions for that year respondent concedes the issue with respect to petitioner's liability and will abate that amount as a result of respondent's concession the only remaining year before the court is petitioner's tax_year with respect to the tax_year it appears and the court concludes that no notice_of_deficiency was issued to petitioner for that year the parties stipulated into evidence the copy of form 4549-cg income_tax examination changes relating to petitioner's tax_return that form bears petitioner's signature along with stamped approvals by the internal_revenue_service and reflects a balance of dollar_figure of tax and interest owing by petitioner for the tax_year the form 4549-cg provides just above petitioner's signature the following consent to assessment and collection - i do not wish to exercise my appeal rights with the internal_revenue_service or to contest in united_states tax_court the findings in this report therefore i give my consent to the immediate_assessment and collection of any increase in tax and penalties and accept any decrease in tax and penalties shown above plus additional interest as provided by law it is understood that this report is subject_to acceptance by the district_director petitioner acknowledged having signed the form 4549-cg but contends he signed the form believing that he would be allowed to appeal the proposed changes to his return relating to the disallowance of two child dependency_exemptions claimed on his return he recalled having telephone conversations with a representative of the internal_revenue_service and believed that by signing the form 4549-cg his objection to the proposed changes would be considered petitioner contends he had no intention of conceding the proposed changes to his return on this scenario it is evident to the court that no notice_of_deficiency was issued to petitioner for and respondent assessed the amounts conceded by petitioner sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days of notice_and_demand for payment the secretary may collect such tax by levy upon the taxpayer's property sec_6330 generally provides that the secretary cannot proceed with the collection_of_taxes by way of a levy until the taxpayer has been given notice and an opportunity for administrative review in the form of an appeals_office hearing sec_6330 provides for an appeals_office due process hearing to address collection issues including among other things alternative means of collection in connection with matters to be considered at a collection_due_process_hearing under sec_6330 sec_6330 states b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability it is evident from the above that a notice_of_deficiency was never issued to petitioner for however it is also evident that petitioner was otherwise provided an opportunity before the assessment to dispute his liability 117_tc_324 he admitted so in his testimony even if petitioner was not aware that he had waived his rights to challenge the determination because of the form 4549-cg there is no evidence that petitioner ever protested the effect of his waiver and agreement to an assessment in subsequent events such as responding to collection notices etc moreover there is no indication that this issue was brought up by petitioner at his hearing before the appeals officer in connection with respondent's notice of intent to proceed with collection under sec_6330 the statement attached to the notice_of_determination by the appeals officer provides no information that petitioner's contention as to the form 4549-cg was even raised or considered at the hearing nor did petitioner at trial claim that it was raised at his hearing before the appeals officer the court therefore rejects petitioner's claim that his prior consent to assessment and collection should be disregarded the validity of the underlying tax_liability therefore is not properly at issue when as here the underlying liability is not at issue this court reviews the commissioner's determination for abuse_of_discretion 114_tc_604 accordingly the court holds that there was no abuse_of_discretion by respondent in determining that collection could proceed with respect to petitioner's liability reviewed and adopted as the report of the small_tax_case division an appropriate order and decision will be entered
